Citation Nr: 1716651	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-24 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1951 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In his June 2010 substantive appeal, the Veteran requested a hearing before the Board; however, he withdrew that request in February 2012.  Subsequently, in June 2016, the Veteran's representative indicated that all further arguments and contentions would be presented at his requested hearing.  In March 2017, the Board sent a letter to the Veteran and his representative for clarification regarding his hearing request.  In April 2017, the Veteran responded that he wished to withdraw his request.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2016).   

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

Appeals must be considered in docket order, but may be advanced if sufficient cause is shown.  38 U.S.C. § 7107 (a); 38 C.F.R. § 20.900 (c).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  The Board, upon its own motion, is advancing the appeal on the Board's docket, due to the advanced age of the Veteran pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran was scheduled for a VA examination in connection with his claim in May 2016; however, he failed to report for the examination.  Nevertheless, the claims file does not include a letter notifying the Veteran of the date, time, and location of the examination.  

The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination. 38 C.F.R. § 3.655 (a), (b) (2016).  In this case, however, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Thus, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination in connection with his claim.  

Furthermore, the Board finds that additional development is necessary to attempt to verify the Veteran's reported stressors and his service with the 1st Cavalry Division.   

The Veteran has alleged that his psychiatric disorder is a result of exposure to combat and hostile military activity during the Korean War.  His DD 214 for his period of service from September 1953 to September 1956 shows that he was a tank commander with the Company B, 723rd Tank Battalion, and that he was awarded the Korean Service Medal with two Bronze Service Stars.  In addition, a DD 215, shows that the Veteran had service from January 1951 to September 1953, including a period of foreign service from June 1951 to May 1953.  

The record reflects that the AOJ attempted to obtain the Veteran's service treatment records and service personnel records from the National Personnel Records Center (NPRC); however, the NPRC responded that the records were likely destroyed in a July 1973 fire.  In cases such as this one, where some of the claimant's service records may be unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Lewinski, 1 Vet. App. 365 (1991).  The Veteran has reported that he was assigned to the 1st Cavalry Division from approximately May 1951 to May 1952.  See, e.g., August 2009 VA medical record.  In a December 2009 formal finding, the AOJ indicated that there was insufficient evidence to confirm that the Veteran served with the 1st Cavalry Division because his service personnel records were unavailable.  However, the record does not reflect that the AOJ made efforts to request morning reports or unit rosters to attempt to verify the Veteran's service with that unit.  Moreover, there is no indication that the AOJ made efforts to verify the activities of the 723rd Tank Battalion during all relevant periods of the Veteran's service.  

Lastly, in November 2009, the Veteran requested that VA obtain treatment records from the Fresno Veteran Center dated since June 2008.  However, the Board notes that the medical records currently associated with the claims file from that facility were submitted by the Veteran and do not include records dated in June 2008.  Therefore, on remand, the AOJ should attempt to obtain any outstanding VA and Vet Center medical records.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Central California Health Care System (HCS) dated from April 2016 to the present and any records from the Fresno Vet Center dated from June 2008 to the present.  

2.  The AOJ should contact the appropriate facilities to request a search of morning reports, unit rosters, or other appropriate records to attempt to verify whether the Veteran was assigned to the 1st Cavalry during his first period of service from January 1951 to September 1953.  

It should be noted that the Veteran's DD 215 shows that he had foreign service from June 1951 to May 1953. 

The AOJ should also take appropriate steps to attempt to verify the location and activities of the 723rd Tank Battalion during the Veteran's period of service from September 1953 to September 1956.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has depression and PTSD.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each diagnosis identified other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is causally or etiologically related to the Veteran's military service.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any combat-related stressors or stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity or a combat-related stressor.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

If the Veteran is unable to appear for an examination due to health reasons, the AOJ should consider whether a medical opinion may still be obtained in this case.

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




